Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4, 8 and 16-18 have been canceled.  Claims 1, 2-3, 5-7, 9 and newly added claims 35-38 are still at issue and are present for examination. Claims 10-15, 19-27, newly amended claim 28 (which is written such that it now belongs to Group V invention), claims 29-34 and 39 are withdrawn as drawn to non-elected invention.
Applicants' arguments filed on 3/3/22 , have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, 35-38 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, according to previous office action. Once again, in claim 1, applicant recited the phrases: “at least one” (see line 1) and “combinations thereof” (see line 10) in the same claim, rendering claim 1 (and its dependent claims 2-7, 9, 16-17 and 35-38) totally confusing.

Claims 1-7, 9, 35-39 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, in claim 1, the relationship between SEQ ID NO:30 and that encoding Gag protein is unclear. In other words, it is unknown if SEQ ID NO:30 is encoding entire Gag protein or a portion thereof or not. The prior art indicates that Gag proteins are usually more than 17 amino acids in length which would be the amino acid size pf a protein expressed by instant SEQ ID NO:30. If SEQ ID NO:30 encodes a specific portion of Gag protein, it is unclear as to  what said portion is. Furthermore, it is unclear which function of Gag protein is referred to at the end of the claim. Claims 2-7, 9 and 35-38 are merely rejected for depending from base claim 1.
Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In dependent claim 2, it is unclear how “endogenous ERV’s (as recited in claim 1)  can be originating from mouse and koala. Appropriate clarification is required.
Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the term “alternation” does not make sense.
Claim 38 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 38 is rejected because it recites the term “substantially” which is indefinite as mentioned previously. In traversal of this rejection applicant refers to [0099] of the disclosure and indicates that said term has been defined. Firstly, instant disclosure has no paragraphs. Secondly, if one looks up paragraph [0099] of the corresponding patent publication of this application, it is unclear what “preferably 5%” means and even if that phrase was read as “5%” it is unclear how reducing ERV release by 5% is “substantial”. Further “less than 10%” for example, reads on a cell which reduces EVR release by 0.0001%, which is hardly substantial at all.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 35-38 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention according to previous office action. In traversal of this rejection, applicant has amended claim 1 but said amendment does not overcome this rejection because “at least one” is open ended language if one of skill in the art substitutes, inserts or deletes 45 residues of SEQ ID NO:30 simultaneously (see for example dependent claim 5), the limitation provided by SEQ ID NO:30 will be totally changed and will become irrelevant. Therefore, this rejection remains for the reasons provided previously. Claims 2-7, 9, 35-38 remain rejected for depending from base claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9, 35-38 remain rejected under 35 U.S.C. 103 as being unpatentable over Kingsman (cited previously) in view of HU (cited previously) further in view of Mager (cited previously) according to the last office action.
In traversal of this rejection applicant argues that he/she has amended the claims to clarify the differences between the claimed invention and the prior art. Further, Kingsman constructed mutated viral sequences with deleted genes such as gag, pol etc. for releasing retroviral vector particles for gene therapy purposes while instant claims are directed to producing mutated CHO cells that do not release ERV particles.
Regarding Hu’s reference , applicant further argues that Hu is directed to detection and characterization and treatment of viral infections elicited by SARS-Cov or HTLV-1 by sequence comparisons and using antibodies that recognize Gag, Pol or Env. However, in the context of CHO cells , as now claimed, there is no immune system that would be considered by the person skilled in the art.
With respect to Mager reference, applicant further argues that Mager merely teaches that there are several classes of ERV's in various mammalian cells , and that many ERV are inactive whereas some have functional gag, pol and env genes and said reference does not teach anything about CHO cell ERV sequences and mutations thereof that substantially release viral particles.
Therefore, according to applicant, there is not motivation by one of ordinary kill in the art to combine said above mentioned references and hence, the rejection should be withdrawn.
These arguments were fully considered but were found unpersuasive. Firstly, applicant is reminded that the limitations applicant introduced into claim 1 are extremely broad and do not bring any specificities about the ERV sequences that are targeted for mutation in CHO cells (see also above 112 first and second rejections). Secondly, instantly cited art  is a 103 rejection and not a 102 rejection and what individual articles teach I isolation, is irrelevant. Thirdly, the intended use of products obtained or discussed by each article cited above cannot be relied upon to overcome the cited art because instant invention is a product and not a process. Further, applicant himself/herself did not recite any specific function for its mutated CHO cells (except for claim 9). 
Hence, in view of the arguments provided above in addition to those explained previously, the rejection remains.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656